Case 3:14-cv-03055-FLW-DEA Document 148 Filed 09/13/19 Page 1 of 1 PagelD: 1504

VR VKINRADLER

FRANK HOLAHAN
{201} 287-2494
PARTNER

frank. holahan@rivkin.com

September 13, 2019

VIA ECF

Honorable Freda L. Wolfson, U.S.D.J.
United States District Court

Clarkson S. Fisher Federal Building
402 East State Street

Room 5050

Trenton, New Jersey 08608

Re: United States of America v. Chabot, et al.
Civil Action No.: 3:14-cv-03055 (FLW)(DEA)

Dear Judge Wolfson:

This firm represents Respondent, Eli Chabot, in the captioned matter.

WWW.REVKINRADLER.COM

25 Main Street, Court Plaza North
Suite 504

Hackensack, Nj 07601

T 201.287.2460 F 201.489.0495

At the august 20, 2019 Motion hearing, Your Honor requested Mr. Chabot’s former co-
counsel, Richard Levine, Esq., to conduct a further inquiry with respect to the possible availability of

additional records relevant to this matter.

On behalf of Mr. Levine, we request an extension of time for the completion of this inquiry
through October 25, 2019. The Government has no objection to this extension of time.

Your Honor’s attention and courtesies are appreciated.

Respectfully yours,

RIVKIN RADLER

/s Fuank Holakan

Frank Holahan
FH:dlh

ce: Ward W. Benson, Esq. (via ECF)
Richard Levine, Esq. (via ECF)

4563805 vl
66 South Pearl Street 477 Madison Avenue 2649 South Road
Albany, NY 12203 New York, NY 10022-5843 Poughkeepsie, NY 12601-6843

T 518.462.3000 F 518.462.4199 T 242.455.9555 F 212.687.9044 T 845.473.8100 F 845.473.8777

926 RXR Plaza
Uniondale, NY 11556-0926
T 516.357.3000 F 516.357.3333
